Case 6:19-cv-02233-WWB-LRH Document 25 Filed 03/13/20 Page 1 of 9 PageID 185




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
       EMMACULATE REFLECTIONS, LLC,
       and KELLERMEYER BERGENSONS
       SERVICES, LLC,

                          Plaintiffs,               CASE NO.: 6:19-cv-02233-Orl-78LRH
       v.

       NABILA ALTMAN,

                       Defendant,
       __________________________
       NABILA ALTMAN,

                          Counter-Plaintiff,
       v.

       KELLERMEYER BERGENSONS
       SERVICES, LLC,

                          Counter-Defendant.


   DEFENDANT/COUNTER-PLAINTIFF NABILA ALTMAN’S MOTION TO STRIKE
    AFFIRMATIVE DEFENSES AND DEEM AFFIRMATIVE DEFENSES DENIALS 1

            Defendant/Counter-Plaintiff Nabila Altman, through her undersigned counsel and

   pursuant to Federal Rule of Civil Procedure 12(f), hereby files her Motion to Strike

   Affirmative Defenses and Deem Affirmative Defenses Denials, and in support states:

            Ms. Altman’s Counterclaims establish a prima facie case for declaratory judgment, false

   advertising under 15 U.S.C. § 1125(a), defamation per se, tortious interference, and breach of

   contract against KBS. See Doc. 17. In response to the Counterclaims, KBS asserted fifteen (15)



   1
    Defendant/Counter-Plaintiff Nabila Altman is “Ms. Altman.” Plaintiff/Counter-Defendant
   Kellermeyer Bergensons Services, LLC, is “KBS.”
Case 6:19-cv-02233-WWB-LRH Document 25 Filed 03/13/20 Page 2 of 9 PageID 186




   affirmative defenses. See Doc. 21. As detailed herein, most of those so-called defenses are

   improper because they are legally insufficient or merely deny the allegations in the Complaint.

   As such, they should be stricken or deemed specific denials.

                                      MEMORANDUM OF LAW

       I.      Standard

            An affirmative defense admits the facts in the complaint, but avoids liability, in whole

   or in part, “by new allegations of excuse, justification or other negating matters.” Royal Palm

   Sav. Ass’n v. Pine Trace Corp., 716 F. Supp. 1416, 1420 (M.D. Fla. 1989). “A defense which

   points out a defect in Plaintiff’s prima facie case is not an affirmative defense.” In re Rawson Food

   Serv., Inc., 846 F.2d 1343, 1349 (11th Cir. 1988). Under Rule 12(f), the Court may strike an

   affirmative defense that is “insufficient as a matter of law.” Microsoft Corp. v. Jesse’s Computers

   & Repair, Inc., 211 F.R.D. 681, 683 (M.D. Fla. 2002). An affirmative defense is “insufficient as

   a matter of law only if: (1) on the face of the pleadings it is patently frivolous, or (2) it is clearly

   invalid as a matter of law.” Malibu Media, LLC v. Wilder, 2015 WL 12856770, at *1 (M.D.

   Fla. Mar. 25, 2015) (citations omitted).

            Additionally, “an affirmative defense must be stricken when the defense is comprised of

   no more than bare-bones, conclusory allegations.” Adams v. Jumpstart Wireless Corp., 294

   F.R.D. 668, 671 (S.D. Fla. 2013); Microsoft, 211 F.R.D. at 684; see also Barrios, et al. v.

   Ferrellgas, L.P., et al., 2010 WL 11622703, at *1 (M.D. Fla. Mar. 30, 2010) (affirmative defenses

   should “contain[] ‘a short and plain statement of the claim showing the pleader is entitled to

   relief...the pleader must plead enough facts to state a plausible basis for the claim.’”) (citing Torres

   v. TPUSA, Inc., 2009 WL 764466, at *2 (M.D. Fla. Mar. 19, 2009) (citing Bell Atl. Corp. v.




                                                      2
Case 6:19-cv-02233-WWB-LRH Document 25 Filed 03/13/20 Page 3 of 9 PageID 187




   Twombly, 550 U.S. 544 (2007))). “An affirmative defense may also be stricken if it has no

   possible relationship to the controversy, may confuse the issues, or otherwise prejudice a party.”

   Gal v. Asser, Inc., 2017 WL 6999852, at *3 (M.D. Fla. Dec. 20, 2017) (citations omitted).

             Where a party incorrectly labels a specific denial as an affirmative defense, the proper

   remedy is to deem it a specific denial as opposed to striking it. In re Rawson Food Serv., Inc., 846

   F. 2d at 1349.

       II.      Affirmative Defenses Nos. 1, 8, 11, and 13 Should be Deemed Specific Denials

             Affirmative Defenses Nos. 1, 8, 11, and 13 are mere denials of the allegations asserted

   in the Counterclaims. See Doc. 21 at 9-11. Specifically:

                KBS’s First Affirmative Defense states: Altman fails to state a cause of
                action based upon her assertion that KBS advertised false and misleading
                representations about Altman. Specifically, Altman cannot demonstrate that
                any statement KBS allegedly made was “advertising” within the meaning
                of the Lanham Act.

                KBS’s Eighth Affirmative Defense states: KBS has performed all of its
                contractual obligations.

                KBS’s Eleventh Affirmative Defense states: Altman’s claims for injunctive
                relief are barred because Altman cannot show that she will suffer any
                irreparable harm from KBS’s actions.

                KBS’s Thirteenth Affirmative Defense states: Altman’s claims are barred,
                in whole or in part, because the alleged acts or omissions of KBS were not
                the proximate cause of the purported injuries and damages of Altman.

             None of these “defenses” assert any excuse, justification, or other negation. Adams, 294

   F.R.D. at 671. They do nothing more than deny allegations and attempt to point out defects in

   the prima facie Counterclaims brought by Altman. 2 Each must therefore be deemed a specific


   2
    Affirmative Defense One is a denial of paragraphs 81, 84, and 89-90 of the Counterclaims.
   See Doc. 17. Affirmative Defense Eight is a denial of paragraphs 38 and 119-120 of the



                                                     3
Case 6:19-cv-02233-WWB-LRH Document 25 Filed 03/13/20 Page 4 of 9 PageID 188




   denial. See In re Rawson Food Serv., Inc., 846 F. 2d at 1349; William Stone Premier Props., LLC

   v. Oni Babatunde E., 2017 WL 2266919, at *3 (M.D. Fla. May 8, 2017) (citations omitted)

   (deeming an affirmative defense a specific denial where the affirmative defense merely pointed

   out a defect in the plaintiff’s prima facia case); Perez-Nunez v. N. Broward Hosp. Dist., 2009

   WL 723873, at *1 (S.D. Fla. Mar. 13, 2009) (same); Adams, 294 F.R.D. at 671 (deeming

   affirmative defense that FLSA claimant was an independent contractor and not an employee a

   denial).

      III.      Several of KBS’s Affirmative Defenses Are Improper and Should be Stricken
                or Deemed Specific Denials

                a. KBS’s Second Affirmative Defense states:

                Altman has failed to state a claim for punitive damages for KBS’s alleged
                tortious interference because Altman has not complied with Florida Statute
                § 768.72 in that she has not provided a reasonable basis for recovery of such
                damages. There is no reasonable showing by evidence in the record nor a
                proffer by Altman showing a reasonable basis for such damages.

             This defense is insufficient because it is “clearly invalid as a matter of law” and has “no

   possible relation to the controversy[.]” Reyher v. Trans World Airlines, Inc., 881 F.Supp. 574, 576

   (M.D. Fla. 1995); Gal, 2017 WL 6999852, at *3. Ms. Altman is not required to make a showing

   of damages by evidence or proffer at this stage. See Cohen v. Office Depot, Inc., 184 F.3d 1292

   (11th Cir. 1999) (vacated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069,

   1072 (11th Cir. 2000) (“In our prior opinion in this case, we held that Florida Statute §

   768.72 conflicts with and must yield to the “short and plain statement” rule contained




   Counterclaims. Id. Affirmative Defense Eleven is a denial of paragraph 93 of the
   Counterclaims. Id. Affirmative Defense Thirteen is a denial of paragraphs 93 and 113 of the
   Counterclaims. Id.



                                                     4
Case 6:19-cv-02233-WWB-LRH Document 25 Filed 03/13/20 Page 5 of 9 PageID 189




   in Federal Rule of Civil Procedure 8(a)(3), and as a result a Florida plaintiff in federal court

   because of diversity jurisdiction need not obtain leave of court before pleading a request for

   punitive damages. We adhere to and leave that part of our earlier opinion intact.”). As such,

   this defense must be stricken or, at a minimum, deemed a specific denial of Plaintiff’s claim

   for punitive damages.

              b. KBS’s Third Affirmative Defense states:

              To the extent that Altman has failed to mitigate her damages (if such
              damages exist), Altman is barred from recovering damages against KBS.

          This is a “bare-bones conclusory” allegation that fails to satisfy the pleading burden.

   Adams, 294 F.R.D. at 671; see also Microsoft, 211 F.R.D. at 684 (“If the affirmative defense

   comprises no more than ‘bare bones conclusory allegations, it must be stricken.’”); Quinones

   v. U.S., 2015 WL 3948420, at *4 (M.D. Fla. June 29, 2015) (same) (collecting cases). As such,

   this defense is legally insufficient and should be stricken.

              c. KBS’s Ninth Affirmative Defense states:

              KBS is entitled to attorneys’ fees and costs for the defense of Altman’s
              Counterclaims pursuant to the parties’ contractual agreement and because
              Altman’s Counterclaims are frivolous.

          This defense, which generally denies the allegations in the Counterclaims by calling the

   claims “frivolous” and requests attorneys’ fees and costs is not an affirmative defense. It is

   insufficient as it is “clearly invalid as a matter of law” and has “no possible relation to the

   controversy[.]” Reyher, 881 F.Supp. at 576; Gal, 2017 WL 6999852, at *3. It also fails to assert

   any excuse, justification, or other negation and is an improper, bare-bones conclusory

   allegation. See Adams, 294 F.R.D. at 671; Microsoft, 211 F.R.D. at 684; Quinones, 2015 WL

   3948420, at *4. This defense must be stricken or, alternatively, deemed a specific denial.



                                                   5
Case 6:19-cv-02233-WWB-LRH Document 25 Filed 03/13/20 Page 6 of 9 PageID 190




              d. KBS’s Tenth Affirmative Defense states:

              Altman’s claims are for economic loss and actions in tort are barred by the
              economic loss rule.

          This defense is insufficient because it is “clearly invalid as a matter of law” and has “no

   possible relation to the controversy[.]” Reyher, 881 F.Supp. at 576; Gal, 2017 WL 6999852, at *3.

   In 2013, the Florida Supreme Court “limit[ed] the application of the economic loss rule to

   cases involving products liability.” 3 Tiara Condo. Ass'n, Inc. v. Marsh & McLennan Cos., Inc.,

   110 So. 3d 399, 407 (Fla. 2013). As Ms. Altman did not bring any products claims, the

   economic loss rule has no relation to this controversy and is not a valid defense to the claims.

          Even if this Court applies the common law principle that a claim in tort must be

   independent of any breach of contract claim, the defense is still insufficient. Eiber Radiology,

   Inc. v. Toshiba Am. Med. Sys., Inc., 2015 WL 13203447, at *2 (S.D. Fla. 2015) (citing Lewis

   v. Guthartz, 428 So. 2d 222, 224 (Fla. 1982)). Other than Count V, a breach of contract claim

   that cannot possibly be barred by the economic loss rule, all of the Counterclaims are plainly

   independent of any contract claims. See Doc. 17 at Count I (Declaratory Judgment), Count II

   (False Advertising), Count III (Defamation Per Se), and Count IV (Tortious Interference).

              e. KBS’s Fourteenth and Fifteenth Affirmative Defenses state:

              14. At the time and place alleged, Altman’s negligence was the sole cause
              or a contributing cause of her damages, if any, and her damages should be
              eliminated or reduced proportionately.




   3
     Florida courts “define[] economic loss as ‘damages for inadequate value, costs of repair and
   replacement of the defective product, or consequent loss of profits—without any claim of
   personal injury or damage to other property.’” Tiara Condo. Ass'n, Inc., 110 So. 3d at 401
   (citations omitted).



                                                  6
Case 6:19-cv-02233-WWB-LRH Document 25 Filed 03/13/20 Page 7 of 9 PageID 191




              15. Altman’s injuries, if any, were caused or contributed to by parties for
              which KBS is not responsible, and KBS’s liability, if any, should be reduced
              proportionately in accordance with § 768.81, Florida Statutes.

          These defenses are “clearly invalid as a matter of law” and have “no possible relation to

   the controversy” as they are defenses to non-existent negligence claims. Reyher, 881 F.Supp. at

   576; Gal, 2017 WL 6999852, at *3; see also Doc. 17. Specifically:

          •   Count I seeks a declaratory judgment regarding the restrictive covenants at issue

              are unenforceable. See Doc. 17 at Count I. Ms. Altman’s and third parties’ conduct

              have no bearing on that claim.

          •   Counts II-IV seek relief for KBS’s intentional misconduct, including false

              advertising, defamation per se, and tortious interference. 4 See Doc. 17 at Counts

              II-IV. Ms. Altman and third parties cannot possibly be responsible, in whole or in

              part, for the harm that flows from such advertising, defamation, or tortious

              interference. Florida law is clear: a party may not reduce its liability by pointing

              to the intentional conduct of another. See Merrill Crossings Assocs. v. McDonald,

              705 So. 2d 560, 562 (Fla. 1997) (distinguishing Fabre and stating that the

              comparative fault statute’s language “excluding actions ‘based on an intentional

              tort’ from the statute gives effect to a public policy that negligent tortfeasors such

              as in the instant case should not be permitted to reduce their liability to another

              tortfeasor whose intentional criminal conduct was a foreseeable result of their




   4
    KBS and Emmaculate merged on September 30, 2019. See Doc. 16 (Plaintiff’s First Amended
   Complaint) at ¶4.



                                                   7
Case 6:19-cv-02233-WWB-LRH Document 25 Filed 03/13/20 Page 8 of 9 PageID 192




              negligence.”). 5 At best, Defense 15 must be deemed a specific denial of the

              allegations that KBS engaged in false advertising, made the defamatory statements

              regarding Ms. Altman, and tortiously interfered in her business relationships.

          •   Count V seeks relief for KBS’s breach of contract based on the failure to pay

              commissions. See Doc. 17 at Count V. It was KBS’s responsibility to pay those

              commissions. See supra at n.4. Ms. Altman and third parties could not have caused

              or contributed to the breach of that contract, nor could they be responsible for any

              portion of the damages that flowed from it.

          These defenses are also improper, bare-bones conclusory allegations. See Adams, 294

   F.R.D. at 671. As such, they must be stricken. Alternatively, with respect to Defense 15, it

   should be deemed a specific denial.

                                          CONCLUSION

          WHEREFORE, Ms. Altman respectfully requests that this Court enter an Order

   deeming KBS’s Affirmative Defenses Numbers 1, 8, 11, and 13 specific denials, striking or

   deeming Affirmative Defenses Numbers 2, 3, 9, 14, and 15 specific denials, and for all other

   relief this Court deems fit.



   5
     Merrill Crossings cites: Hall v. Billy Jack's, Inc, 458 So. 2d 760 (Fla. 1984) (lounge
   proprietor owes its patrons the duty to protect them from reasonably foreseeable harm); Holley
   v. Mt. Zion Terrace Apts., Inc., 382 So. 2d 98 (Fla. 3d DCA 1980) (the deliberate act of the
   rapist and murderer did not constitute an independent intervening cause which would insulate
   the landlord from liability for failing to provide reasonable security measures); Paterson v.
   Deeb, 472 So. 2d 1210 (Fla. 1st DCA 1985); Whelan v. Dacoma Enters., Inc., 394 So. 2d 506
   (Fla. 5th DCA 1981); Rosier v. Gainesville Inns Assocs., Ltd., 347 So. 2d 1100 (Fla. 1st DCA
   1977) (a landlord's breach of an implied duty to provide locks and maintain common areas in
   safe condition may render landlord liable to the tenant for injuries resulting from unauthorized
   entry and criminal acts within the premises); and Restatement (Second) of Torts, § 449 (1965).



                                                  8
Case 6:19-cv-02233-WWB-LRH Document 25 Filed 03/13/20 Page 9 of 9 PageID 193




                            LOCAL RULE 3.01(g) CERTIFICATION

          Pursuant to Rule 3.01(g), Counsel for Defendant/Counter-Plaintiff certifies the

   following: On March 11, 2020, Altman’s counsel contacted KBS’s counsel to confer regarding

   this Motion. KBS’s counsel advised that none of their attorneys of record were available to

   confer until March 17, 2020. As the parties were unable to coordinate the conferral by the date

   of this Motion, the undersigned will promptly supplement this motion pursuant to Local Rule

   3.01(g) following the conferral call that is scheduled for March 17th.

   Dated: March 13, 2020                                         Respectfully submitted,

                                                                 By: s/ Christopher S. Prater
                                                                 Jonathan E. Pollard
                                                                 Florida Bar No.: 83613
                                                                 jpollard@pollardllc.com
                                                                 Trial Counsel
                                                                 Christopher S. Prater
                                                                 Florida Bar No.: 105488
                                                                 cprater@pollardllc.com
                                                                 Pollard PLLC
                                                                 100 SE 3rd Ave., Ste. 601
                                                                 Fort Lauderdale, FL 33394
                                                                 Telephone: (954) 332-2380
                                                                 Attorneys Nabila Altman


                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 13, 2020 this document was electronically served on all

   counsel of record via the Court’s electronic case filing system.

                                                                 By: s/ Christopher S. Prater
                                                                         Christopher S. Prater




                                                   9
